


110 HR 7070 IH: United States Broadcasting Reorganization Act of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7070
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana,
			 Mr. Royce, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the United States International Broadcasting Act
		  of 1994 to reorganize United States international broadcasting, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Broadcasting Reorganization Act of
			 2008.
		2.Establishment of
			 United States International Broadcasting Agency
			(a)In
			 generalSection 304 of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6203) is
			 amended to read as follows:
				
					304.Establishment
				of United States International Broadcasting Agency
						(a)EstablishmentThere
				is established as an independent agency in the executive branch the United
				States International Broadcasting Agency (in this title referred to as the
				Agency).
						(b)Board of
				Governors of the Agency
							(1)Head of
				AgencyThe Agency shall be headed by the Board of Governors of
				the United States International Broadcasting Agency (in this title referred to
				as the Board of Governors).
							(2)Authorities and
				functionsThe Board of Governors shall—
								(A)carry out the
				authorities and functions of the Agency under section 305; and
								(B)be responsible for
				the exercise of all authorities and powers and the discharge of all duties and
				functions of the Agency.
								(3)Composition of
				the Board of Governors
								(A)MembershipThe
				Board of Governors shall consist of nine members, as follows:
									(i)Eight voting
				members who shall be appointed by the President, by and with the advice and
				consent of the Senate.
									(ii)The Secretary of
				State who shall also be a voting member.
									(B)Appointment of
				ChairThe President shall appoint one member (other than the
				Secretary of State) as Chair of the Board of Governors, by and with the advice
				and consent of the Senate.
								(C)Political
				affiliationExclusive of the Secretary of State, not more than
				four of the members of the Board of Governors appointed by the President shall
				be of the same political party.
								(4)Term of
				officeThe term of office of each member of the Board of
				Governors shall be three years, except that the Secretary of State shall remain
				a member of the Board of Governors during the Secretary’s term of service. The
				President shall appoint, by and with the advice and consent of the Senate, a
				board member to fill a vacancy occurring prior to the expiration of a term, in
				which case the member so appointed shall serve for the remainder of such term.
				Any member whose term has expired may serve until a successor has been
				appointed and qualified. When there is no Secretary of State, the Acting
				Secretary of State shall serve as a member of the board until a Secretary is
				appointed.
							(5)Selection of
				Board of GovernorsMembers of the Board of Governors appointed by
				the President shall be citizens of the United States who are not regular
				full-time employees of the United States Government. Such members shall be
				selected by the President from among citizens distinguished in the fields of
				mass communications, print, broadcast media, or foreign affairs.
							(6)CompensationMembers
				of the Board of Governors, while attending meetings of the board or while
				engaged in duties relating to such meetings or in other activities of the board
				pursuant to this section (including travel time) shall be entitled to receive
				compensation equal to the daily equivalent of the compensation prescribed for
				level IV of the Executive Schedule under section 5315 of title 5, United States
				Code. While away from their homes or regular places of business, members of the
				board may be allowed travel expenses, including per diem in lieu of
				subsistence, as authorized by law for persons in the Government service
				employed intermittently. The Secretary of State shall not be entitled to any
				compensation under this title, but may be allowed travel expenses as provided
				under this paragraph.
							(7)DecisionsDecisions
				of the Board of Governors shall be made by majority vote, a quorum being
				present. A quorum shall consist of five members.
							(8)Immunity from
				civil liabilityNotwithstanding any other provision of law, any
				limitations on liability that apply to the members of the Board of Governors
				also shall apply to such members when acting in their capacities as members of
				the Boards of Directors of RFE/RL, Incorporated, Middle East Broadcasting
				Network, and Radio Free Asia.
							(c)Director
							(1)AppointmentThe
				Board of Governors shall appoint a Director of the Agency. The Director shall
				receive basic pay at the rate payable for level III of the Executive Schedule
				under section 5314 of title 5, United States Code. The Director may be removed
				through a majority vote of the Board, a quorum being present. A quorum shall
				consist of five members.
							(2)Functions and
				dutiesThe Director shall have the following functions and
				duties:
								(A)To exercise the
				authorities delegated by the Board of Governors pursuant to section
				305(b).
								(B)To carry out all
				broadcasting activities conducted pursuant to this title, the Radio
				Broadcasting to Cuba Act, and the Television Broadcasting to Cuba Act.
								(C)To examine and
				make recommendations to the Board of Governors on long-term strategies for the
				future of international broadcasting, including the use of new
				technologies.
								(D)To review
				engineering activities to ensure that all broadcasting elements receive the
				highest quality and cost-effective delivery services.
								(E)To procure
				supplies, services, and other personal property to carry out the functions of
				the Agency.
								(F)To obligate and
				expend, for official reception and representation expenses, such amounts as may
				be made available through appropriations.
								(G)To provide for the
				use of United States Government transmitter capacity for relay of broadcasting
				by grantees.
								(H)To procure
				temporary and intermittent personal services to the same extent as is
				authorized by section 3109 of title 5, United States Code, at rates not to
				exceed the daily equivalent of the rate provided for positions classified above
				grade GS–15 of the General Schedule under section 5108 of title 5, United
				States Code.
								(I)To procure for the
				Agency, pursuant to section 1535 of title 31, United States Code, goods and
				services from other departments or agencies.
								(J)To the extent
				funds are available, to lease space and acquire personal property for the
				Agency.
								(d)Inspector
				General authorities
							(1)In
				generalThe Inspector General of the Department of State shall
				exercise the same authorities with respect to the Agency as the Inspector
				General exercises under the Inspector General Act of 1978 and section 209 of
				the Foreign Service Act of 1980 with respect to the Department of State.
							(2)Respect for
				journalistic integrity of broadcastersThe Inspector General of
				the Department of State shall respect the journalistic integrity of the
				broadcasters covered by this title and may not evaluate the philosophical or
				political perspectives reflected in the content of
				broadcasts.
							.
			(b)Retention of
			 existing board membersThe members of the Broadcasting Board of
			 Governors appointed by the President pursuant to section 304 of the United
			 States International Broadcasting Act of 1994 on the day before the effective
			 date of this Act and holding office as of that date may serve the remainder of
			 their terms of office as members of the Board of Governors established under
			 section 304(b) of the United States International Broadcasting Act of 1994, as
			 amended by subsection (a) of this section, without reappointment, or if their
			 term has expired may serve until a successor is appointed and qualified.
			3.Office of the
			 ombudsman
			(a)In
			 generalThere shall be established by the Board of Governors an
			 Office of the Ombudsman (in this section referred to as the
			 Office). The Director of the United States International
			 Broadcasting Agency shall designate an Ombudsman to carry out the duties of the
			 Office.
			(b)DutiesThe
			 Office shall act as a liaison between both the audience and employees and
			 employees and management of the broadcasting entities under the control of the
			 Board of Governors.
			(c)Availability of
			 servicesThe Board shall ensure that the services of the Office
			 are available to the public online and through advertising.
			(d)ConfidentialityAny
			 information provided to the Office may be disclosed only to the extent
			 necessary to carry out the duties of the Office.
			4.Authorities and
			 functions of the agencySection 305 of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6204) is amended to read as
			 follows:
			
				305.Authorities and
				functions of the United States International Broadcasting Agency
					(a)In
				generalThe Agency shall have the following authorities and
				functions:
						(1)To supervise all
				broadcasting activities conducted pursuant to this title, the Radio
				Broadcasting to Cuba Act, and the Television Broadcasting to Cuba Act.
						(2)To review and
				evaluate the mission and operation of, and to assess the quality,
				effectiveness, and professional integrity of, all such activities within the
				context of the broad foreign policy objectives of the United States and the
				guiding principles and doctrines of the United States, particularly freedom and
				democracy.
						(3)To develop
				strategic goals after reviewing human rights reporting and other reliable
				assessments to assist in determining programming and resource
				allocation.
						(4)To ensure that
				United States international broadcasting is conducted in accordance with the
				standards and principles specified in section 303.
						(5)To review,
				evaluate, and determine, at least annually, after consultation with the
				Secretary of State, the addition or deletion of language services.
						(6)To make and
				supervise grants for broadcasting and related activities in accordance with
				sections 308 and 309.
						(7)To allocate funds
				appropriated for international broadcasting activities among the various
				elements of the Agency and grantees, subject to the limitations in sections 308
				and 309 and subject to reprogramming notification requirements in law for the
				reallocation of funds.
						(8)To undertake such
				studies as may be necessary to identify areas in which broadcasting activities
				under its authority could be made more efficient and economical.
						(9)To submit to the
				President and Congress an annual report which summarizes and evaluates
				activities under this title, the Radio Broadcasting to Cuba Act, and the
				Television Broadcasting to Cuba Act, placing special emphasis on the assessment
				described in paragraph (2).
						(10)To make available
				in the annual report required by paragraph (9) information on funds expended on
				administrative and managerial services by the Agency and by grantees and the
				steps the Agency has taken to reduce unnecessary overhead costs for each of the
				broadcasting services.
						(11)To utilize the
				authorities of any other statute, reorganization plan, Executive order,
				regulation, agreement, determination, or other official document or proceeding
				that had been available to the Director of the United States Information
				Agency, the Bureau, or the Board of Governors before the effective date of
				title XIII of the Foreign Affairs Consolidation Act of 1998 for carrying out
				the broadcasting activities covered by this title.
						(b)Availability of
				programming content
						(1)In
				generalNotwithstanding
				section 501 of the United States Information and Educational Exchange Act of
				1948 (22 U.S.C. 1461), the Board of Governors may make programming content
				produced by Middle East Broadcast Network, Alhurra, Radio Sawa, Radio Farda,
				and VOA Persian Service available to cable or satellite broadcasters operating
				in the United States.
						(2)Availability of
				programming content in other than EnglishIn cases where foreign
				broadcasters have access to United States cable and satellite transmission
				capabilities, the Board of Governors is authorized to make available the
				programming content of its corresponding language service to cable and
				satellite broadcasters operating in the United States.
						(3)Fees and
				receiptsNotwithstanding section 3302 of title 31, United States
				Code, or any other provision of law or limitation of authority, fees and
				receipts generated by the Agency’s placement of programming in accordance with
				this section are authorized to be credited each fiscal year for authorized
				purposes to the appropriate appropriations account of the Board of
				Governors.
						(c)Delegation of
				authorityThe Board of Governors may delegate to the Director of
				the Agency, or any other officer or employee of the United States the
				authorities referred to in—
						(1)subsection (a),
				except those authorities referred to in paragraph (1), (2), (4), (5), (6), (7),
				or (9) of such subsection; and
						(2)subsection
				(b).
						(d)Broadcasting
				budgetsThe Director and the grantees identified in sections 308
				and 309 shall submit proposed budgets to the Board of Governors. The Board of
				Governors shall forward to the Office of Management and Budget its
				recommendations concerning the proposed budget for the Board of Governors and
				broadcasting activities under this title, the Radio Broadcasting to Cuba Act,
				and the Television Broadcasting to Cuba
				Act.
					.
		5.Role of the
			 Secretary of StateSection 306
			 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6205) is
			 amended to read as follows:
			
				306.Role of the
				Secretary of StateTo assist
				the Agency in carrying out its functions, the Secretary of State shall provide
				to the Agency such information and guidance concerning foreign policy and
				public diplomacy issues as the Secretary considers
				appropriate.
				.
		6.Administrative
			 provisionsSection 307 of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6206) is
			 amended to read as follows:
			
				307.Administrative
				provisions
					(a)Officers and
				employeesThe Board of Governors may appoint and fix the
				compensation of such officers and employees as may be necessary to carry out
				the functions of the Agency. Except as otherwise provided by law, such officers
				and employees shall be appointed in accordance with the civil service laws and
				their compensation shall be fixed in accordance with title 5, United States
				Code.
					(b)Experts and
				consultantsThe Board of Governors, as may be provided in
				appropriations Acts, may obtain the services of experts and consultants in
				accordance with section 3109 of title 5, United States Code, and may compensate
				such experts and consultants at rates not to exceed the daily rate prescribed
				for level IV of the Executive Schedule under section 5315 of title 5, United
				States Code.
					(c)Acceptance of
				voluntary services
						(1)In
				generalNotwithstanding section 1342 of title 31, United States
				Code, the Board of Governors may accept, subject to regulations issued by the
				Office of Personnel Management, voluntary services if such services—
							(A)are to be
				uncompensated; and
							(B)are not used to
				displace any employee of the Agency.
							(2)TreatmentAny
				individual who provides voluntary services under this section shall not be
				considered a Federal employee for any purpose other than for purposes of
				chapter 81 of title 5, United States Code (relating to compensation for
				injury), and sections 2671 through 2680 of title 28, United States Code
				(relating to tort claims).
						(d)DelegationExcept
				as otherwise provided in this Act, the Board of Governors may delegate any
				function to the Director and such other officers and employees of the Agency as
				the Board of Governors may designate, and may authorize such successive
				redelegations of such functions within the Agency as may be necessary or
				appropriate.
					(e)Contracts
						(1)In
				generalSubject to the Federal Property and Administrative
				Services Act of 1949 and other applicable Federal law, the Board of Governors
				may make, enter into, and perform such contracts, grants, leases, cooperative
				agreements, and other similar transactions with Federal or other public
				agencies (including State and local governments) and private organizations and
				persons, and to make such payments, by way of advance or reimbursement, as the
				Board of Governors may determine necessary or appropriate to carry out
				functions of the Board of Governors or the Agency.
						(2)Appropriation
				authority requiredNo authority to enter into contracts or to
				make payments under this title shall be effective except to such extent or in
				such amounts as are provided in advance under appropriations Acts.
						(f)RegulationsThe
				Director may prescribe such rules and regulations as the Board of Governors
				considers necessary or appropriate to administer and manage the functions of
				the Agency, in accordance with chapter 5 of title 5, United States Code.
					(g)SealThe
				Director shall cause a seal of office to be made for the Agency of such design
				as the Board of Governors shall approve. Judicial notice shall be taken of such
				seal.
					.
		7.Broadcasting Board
			 of Governors and International Broadcasting BureauThe
			 Broadcasting Board of Governors and the International Broadcasting Bureau are
			 abolished.
		8.Disseminating
			 information about the United States abroadSection 501 of the United States Information
			 and Educational Exchange Act of 1948 (22 U.S.C. 1461(a)), is amended—
			(a)in the first
			 sentence, by striking (a) The Secretary is authorized and
			 inserting (a)(1) The Secretary is authorized;
			(b)in the second
			 sentence, by striking Subject to subsection (b) and inserting
			 Subject to subsections (a)(2) and (b); and
			(c)by adding at the
			 end the following new paragraph:
				
					(2)Notwithstanding the restriction on
				domestic dissemination described in paragraph (1), the Secretary is authorized
				to provide for the preparation and posting on the Internet of program material
				without regard to whether such material can be accessed
				domestically.
					.
			9.Broadcasting
			 standardsSection 303(a) of
			 the United States International Broadcasting Act of 1994 (22 U.S.C. 6202(a)) is
			 amended—
			(1)in
			 paragraph (7), by striking and at the end;
			(2)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding after
			 paragraph (8) the following new paragraph:
				
					(9)seek to ensure that
				resources are allocated to broadcasts directed at people whose governments deny
				freedom of expression or who are otherwise in special need of honest and
				professional broadcasting, commensurate with the need for such
				broadcasts.
					.
			10.Transition
			(a)Transfer of
			 functionsExcept as otherwise provided in this Act or an
			 amendment made by this Act, all functions that on the day before the effective
			 date specified in section 14 are authorized to be performed by the Broadcasting
			 Board of Governors and the International Broadcasting Bureau and any officer,
			 employee, or component of such entities, under any statute, reorganization
			 plan, Executive order, or other provision of law, are transferred to the Agency
			 established under this Act effective on that date.
			(b)Determination of
			 certain functionsIf necessary, the Director of the Office of
			 Management and Budget shall make any determination of the functions that are
			 transferred under this Act.
			(c)Transition
			 provisions
				(1)Exercise of
			 authoritiesExcept as otherwise provided by law, the Board of
			 Governors may, for purposes of performing a function that is transferred to the
			 Agency by this title, exercise all authorities under any other provision of law
			 that were available with respect to the performance of that function to the
			 official responsible for the performance of that function on the day before the
			 effective date specified in section 14.
				(2)Authorities to
			 wind up affairsThe Director of the Office of Management and
			 Budget may take such actions as the Director considers necessary to wind up any
			 outstanding affairs of the Broadcasting Board of Governors and the
			 International Broadcasting Bureau associated with the functions that are
			 transferred pursuant to subsection (a).
				(3)Transfer of
			 assetsAny property, records, unexpended balances of
			 appropriations, allocations, and other funds employed, used, held, available,
			 or to be made available in connection with a function transferred to the Agency
			 by this Act are transferred on the effective date specified in section
			 14.
				11.Conforming
			 amendments
			(a)United States
			 International Broadcasting Act of 1994The United States
			 International Broadcasting Act of 1994 is amended—
				(1)in section 308 (22
			 U.S.C. 6207)—
					(A)in subsection
			 (a)—
						(i)in
			 the matter preceding paragraph (1), by striking The Board and
			 inserting The Agency; and
						(ii)in
			 paragraph (1), by striking Broadcasting Board of Governors and
			 inserting Board Governors of the International Broadcasting
			 Agency;
						(B)by amending
			 subsection (b) to read as follows:
						
							(b)Location of
				principal place of businessThe Agency may not make any grant to
				RFE/RL, Incorporated unless the headquarters of RFE/RL, Incorporated and its
				senior administrative and managerial staff are in a location which ensures
				economy, operational effectiveness, and accountability to the
				Agency.
							;
					(C)in subsections
			 (c), (d), (g), (h), and (i), by striking Board each place it
			 appears and inserting Agency;
					(D)in subsection
			 (g)(4), by striking International Broadcasting Bureau and
			 inserting Agency; and
					(E)in subsections (i)
			 and (j)(3), by striking and the Foreign Service each place it
			 appears;
					(2)in section 309 (22
			 U.S.C. 6208)—
					(A)in subsection
			 (c)(1), by striking Board both places it appears and inserting
			 Agency;
					(B)by striking
			 subsection (e);
					(C)in subsections
			 (f), by striking Board and inserting Agency;
			 and
					(D)in subsection
			 (g)—
						(i)in
			 the first sentence, by striking Board and inserting
			 Agency; and
						(ii)in
			 the second sentence, by striking Chairman of the Board and
			 inserting Agency;
						(3)by striking
			 section 311 (22 U.S.C. 6210);
				(4)in
			 section 313(a) (22 U.S.C. 6212(a)), in the matter preceding paragraph (1), by
			 striking Board and inserting Agency; and
				(5)by striking
			 section 315 (22 U.S.C. 6214).
				(b)Cuban Liberty
			 and Democratic Solidarity (LIBERTAD) Act of 1996Section 107 of
			 the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6037) is amended, in subsections (a) and (b), by striking International
			 Broadcasting Bureau each place it appears and inserting United
			 States International Broadcasting Agency.
			(c)Radio
			 Broadcasting to Cuba ActThe Radio Broadcasting to Cuba Act is
			 amended—
				(1)in section 3 (22
			 U.S.C. 1465a)—
					(A)in the section
			 heading, by striking BROADCASTING BOARD OF GOVERNORS and
			 inserting UNITED STATES
			 INTERNATIONAL BROADCASTING AGENCY;
					(B)in subsection (a),
			 by striking the Board and inserting the
			 Agency; and
					(C)in subsections (a),
			 (d), and (f) by striking Broadcasting Board of Governors and
			 inserting United States International Broadcasting
			 Agency;
					(2)in section 4 (22
			 U.S.C. 1465b)—
					(A)in the first
			 sentence, by striking The and all that follows through
			 Bureau and inserting: The Board of Governors of the
			 United States International Broadcasting Agency shall establish within the
			 Agency;
					(B)in the third
			 sentence, by striking Broadcasting Board of Governors and
			 inserting Board of Governors of the United States International
			 Broadcasting Agency; and
					(C)in the fourth
			 sentence, by striking Board of the International Broadcasting
			 Bureau and inserting Board of Governors of the United States
			 International Broadcasting Agency;
					(3)in section 5(b)
			 (22 U.S.C. 1465c(b)) in subsection (b), by striking Broadcasting
			 Advisory Board of Governors and inserting Board of Governors of
			 the United States International Broadcasting Agency;
				(4)in section 6 (22
			 U.S.C. 1465d)—
					(A)in subsection (a),
			 by striking Broadcasting Board of Governors and inserting
			 United States International Broadcasting Agency and by striking
			 the Board and inserting the Board of Directors of the
			 United States International Broadcasting Agency; and
					(B)in subsection (b),
			 by striking Board each place it appears and inserting
			 United States International Broadcasting Agency;
					(5)in section 7 (22
			 U.S.C. 1465e), in subsections (b) and (d), by striking Board and
			 inserting United States International Broadcasting Agency;
			 and
				(6)in
			 section 8(a) (22 U.S.C. 1465f(a)), by striking Broadcasting Board of
			 Governors and inserting United States International Broadcasting
			 Agency.
				(d)Television
			 Broadcasting to Cuba ActThe Television Broadcasting to Cuba Act
			 is amended—
				(1)in section 243(a)
			 (22 U.S.C. 1465bb), by striking Broadcasting Board of Governors
			 and inserting United States International Broadcasting
			 Agency;
				(2)in
			 section 244 (22 U.S.C. 1465cc)—
					(A)in subsection (a),
			 by amending the third sentence to read as follows: The Board of
			 Governors of the United States International Broadcasting Agency shall appoint
			 a head of the Service who shall report directly to the Board of
			 Governors.;
					(B)in subsection (b),
			 by striking Board and inserting United States
			 International Broadcasting Agency; and
					(C)in subsection (c),
			 by striking The Board and inserting The Agency
			 and by striking Board determines and inserting Board of
			 Governors of the United States International Broadcasting Agency
			 determines; and
					(3)in section 246 (22
			 U.S.C. 1465dd), by striking Broadcasting Board of Governors and
			 inserting United States International Broadcasting Agency and by
			 striking the Board and inserting the Board of Governors
			 of the United States International Broadcasting Agency.
				(e)United States
			 Information and Educational Exchange Act of 1948The United
			 States Information and Educational Exchange Act of 1948 is amended—
				(1)in section 505 (22
			 U.S.C. 1464a), by striking Broadcasting Board of Governors each
			 place it appears and inserting United States International Broadcasting
			 Agency; and
				(2)in section 506(c)
			 (22 U.S.C. 1464b(c))—
					(A)by striking
			 Broadcasting Board of Governors and inserting United
			 States International Broadcasting Agency; and
					(B)by striking
			 the Broad and inserting the Agency.
					(f)Foreign Service
			 Act of 1980The Foreign Service Act of 1980 is amended—
				(1)in section
			 202(a)(1) (22 U.S.C. 3922(a)(1)), by striking Broadcasting Board of
			 Governors and inserting United States International Broadcasting
			 Agency;
				(2)in section 210 (22
			 U.S.C. 3930), in the second sentence, by striking Broadcasting Board of
			 Governors and inserting United States International Broadcasting
			 Agency;
				(3)in section 1003(a)
			 (22 U.S.C. 4103(a)), by striking Broadcasting Board of Governors
			 and inserting United States International Broadcasting Agency;
			 and
				(4)in section 1101(c)
			 (22 U.S.C. 4131(c)), by striking Broadcasting Board of
			 Governors, and inserting the United States International
			 Broadcasting Agency,.
				(g)State Department
			 Basic Authorities Act of 1956The State Department Basic
			 Authorities Act of 1956 is amended—
				(1)in section 23(a)
			 (22 U.S.C. 2695(a)), in the first sentence, by striking Broadcasting
			 Board of Governors, and inserting United States International
			 Broadcasting Agency,;
				(2)in section 25(f)
			 (22 U.S.C. 2697(f))—
					(A)by striking
			 Broadcasting Board of Governors and inserting United
			 States International Broadcasting Agency; and
					(B)by striking
			 the Board and the Agency and inserting their respective
			 agencies;
					(3)in section 26(b)
			 (22 U.S.C. 2698(b))—
					(A)by striking
			 Broadcasting Board of Governors, and inserting United
			 States International Broadcasting Agency; and
					(B)by striking
			 the Board and the Agency and inserting their respective
			 agencies; and
					(4)in section 32 (22
			 U.S.C. 2704), in the second sentence, by striking Broadcasting Board of
			 Governors and inserting United States International Broadcasting
			 Agency.
				(h)Title 5, United
			 States CodeTitle 5 of the United States Code is amended—
				(1)in
			 section 5314, by adding at the end the following: Director, United
			 States International Broadcasting Agency.; and
				(2)in section 5315,
			 by striking Director of the International Broadcasting
			 Bureau..
				12.ReferencesExcept as otherwise provided in this Act or
			 an amendment made by this Act, any reference in any statute, reorganization
			 plan, Executive order, regulation, agreement, determination, or other official
			 document or proceeding to the Broadcasting Board of Governors and the
			 International Broadcasting Bureau or any other officer or employee of the
			 Broadcasting Board of Governors or the International Broadcasting Bureau shall
			 be deemed to refer to the United States International Broadcasting Agency or
			 the Board of Governors of the United States International Broadcasting Agency
			 established under this Act.
		13.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall take effect on the
			 last day of the six-month period beginning on the date of the enactment of this
			 Act.
		
